



INDEMNIFICATION AGREEMENT
    (DIRECTORS AND OFFICERS)
INDEMNIFICATION AGREEMENT dated as of ____ (this “Agreement”), between ENERSYS,
a Delaware corporation (the “Company”), and the other party signatory hereto
(the “Indemnitee”).
WHEREAS, the Company has adopted provisions in its Certificate of Incorporation
and Bylaws providing for indemnification of its officers and directors to the
fullest extent permitted by the DGCL, and the Company wishes to clarify and
enhance the rights and obligations of the Company and the Indemnitee with
respect to indemnification;
NOW, THEREFORE, in consideration of the Indemnitee’s service or continued
service as a director or officer of the Company, the parties hereto agree as
follows:
1.Service by Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, the Indemnitee agrees to serve or continue to serve as a
director or officer of the Company. However, this Agreement shall not impose any
obligation on the Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties hereto, if any.
2.Indemnification. Subject to Sections 8, 10 and 19(f) and the proviso contained
in the last sentence of this Section 2, the Company shall indemnify the
Indemnitee as provided in this Agreement and to the fullest extent permitted by
the DGCL in effect on the date hereof and as amended from time to time (but, in
the case of any such amendment, only to the extent that such amendment permits
the Company to provide broader indemnification rights than such law permitted
the Company to provide prior to such amendment). Without limiting the scope of
the indemnification provided by this Section 2, the right to indemnification of
the Indemnitee provided hereunder shall include, but shall not be limited to,
those rights hereinafter set forth; provided, however, that no indemnification
shall be paid to the Indemnitee:
(a)
to the extent prohibited by the DGCL;

(b)
to the extent payment with respect to any indemnifiable matter is actually made
to the Indemnitee under a valid and collectible insurance policy or under a
valid and enforceable indemnity clause, bylaw or other agreement of the Company
or any other Person on whose board the Indemnitee serves at the request of the
Company; or

(c)
in connection with an action, suit or proceeding, or part thereof (including
claims and counterclaims) initiated by the Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 to enforce the rights under
this Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board.

3.Indemnification in Proceedings other than Proceedings by or in the Right of
the Company. Subject to Section 2, the Indemnitee shall be entitled to the
indemnification rights provided in this Section 3 if the Indemnitee was, is, or
is threatened to be made, a party to or a participant in any Proceeding (other
than a Proceeding by or in the right of the Company) by reason of the
Indemnitee’s Corporate Status, or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section 3, the Indemnitee
shall be indemnified against all costs, judgments, penalties, fines,
liabilities, amounts paid in settlement by or on behalf of the Indemnitee, and
Expenses (including all interest, assessments and other charges paid or payable
in connection with or in respect of such Expenses) actually and reasonably
incurred by or on behalf of the Indemnitee in connection with such Proceeding or
any claim, issue or matter therein, if, as determined in accordance with
Section 8, the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal Proceeding, had no reasonable cause to believe
the Indemnitee’s conduct was unlawful; provided, however, the Company shall not
be liable to the Indemnitee under the foregoing for any amounts paid in
settlement without the Company’s prior written consent, which shall not be
unreasonably withheld; provided, further, that if a Change in Control of the
Company has occurred, the Company shall be liable for indemnification of the
Indemnitee for amounts paid in settlement if an Independent Counsel has approved
the settlement.
4.Indemnification in Proceedings by or in the Right of the Company. Subject to
Section 2, the Indemnitee shall be entitled to the indemnification rights
provided in this Section 4 if the Indemnitee was, is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status, or by reason of anything done or not done by the Indemnitee in
any such capacity. Pursuant to this Section 4, the Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of the Indemnitee, and Expenses (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses) actually and reasonably incurred by or on behalf
of the Indemnitee in connection with such Proceeding or any claim, issue or
matter therein, if, as determined in accordance with Section 8, the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, that
(a) no such indemnification shall be made in respect of any claim, issue or
matter as to which applicable law expressly prohibits such indemnification by
reason of any adjudication of liability of the Indemnitee to the Company, unless
and only to the extent that the Court of Chancery of the State of Delaware
(the “Delaware Court”) or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is entitled to
indemnification for such costs, judgments, penalties, fines, liabilities and
Expenses as such court shall deem proper, (b) the Company shall not be liable to
the Indemnitee under the foregoing for any amounts paid in settlement without
the Company’s prior written consent, which shall not be unreasonably withheld,
and (c) if a Change in Control of the Company has occurred, the Company shall be
liable for indemnification of the Indemnitee for amounts paid in settlement if
an Independent Counsel has approved the settlement.
5.Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Sections 3 and 4, subject to Sections 2(a)
and 2(b), to the extent that the Indemnitee is successful, on the merits or
otherwise, in whole or in part, in defense of any Proceeding or in defense of
any claim, issue or matter therein, including, without limitation, the dismissal
of any action without prejudice, or if it is ultimately determined that the
Indemnitee is otherwise entitled to be indemnified against Expenses, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee in connection therewith.
6.Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses actually and
reasonably incurred in connection with any Proceeding, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion of such costs, judgments, penalties, fines, liabilities and
Expenses actually and reasonably incurred to which the Indemnitee is entitled.
7.Indemnification for Expenses of a Witness and Additional Expenses.
Notwithstanding any other provision of this Agreement, to the maximum extent
permitted by applicable law, the Indemnitee shall be entitled to indemnification
against all Expenses actually and reasonably incurred or suffered by the
Indemnitee or on the Indemnitee’s behalf if the Indemnitee appears as a witness
or otherwise incurs legal expenses as a result of or related to the Indemnitee’s
Corporate Status, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which the Indemnitee neither is,
nor is threatened to be made, a party.
8.Determination of Entitlement to Indemnification. Upon written request by the
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7, the
entitlement of the Indemnitee to indemnification, to the extent not expressly
provided for pursuant to the terms of this Agreement, shall be determined by the
following person or persons, who shall be empowered to make such determination:
(a) if a Change of Control shall have occurred, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to the
Indemnitee; and (b) if a Change of Control shall not have occurred, (i) by the
Board by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; (ii) by a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (iii) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to the Indemnitee; or (iv) by
the stockholders of the Company. Such Independent Counsel shall be selected by
the Board and approved by the Indemnitee. Upon any failure of the Board so to
select such Independent Counsel or upon the failure of the Indemnitee so to
approve, such Independent Counsel shall be selected upon application to a court
of competent jurisdiction. Such determination of entitlement to indemnification
shall be made not later than 30 days after receipt by the Company of a written
request for indemnification. Such request shall include documentation or
information that is necessary for such determination and which is reasonably
available to the Indemnitee. Any Expenses incurred by the Indemnitee in
connection with a request for indemnification or payment of Expenses hereunder,
under any other agreement, any provision of the Certificate of Incorporation,
Bylaws or any directors’ and officers’ liability insurance of the Company, shall
be borne by the Company. The Company shall indemnify the Indemnitee for any such
Expense and agrees to hold the Indemnitee harmless therefrom irrespective of the
outcome of the determination of the Indemnitee’s entitlement to indemnification.
If the person or persons making such determination shall determine that the
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person or persons shall reasonably prorate
such partial indemnification among the claims, issues or matters at issue at the
time of the determination. If it is determined that the Indemnitee is entitled
to indemnification, payment to the Indemnitee shall be made within seven days
after such determination.
9.Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of the Indemnitee’s request for indemnification,
advise in writing the Board or such other person or persons empowered to make
the determination as provided in Section 8 that the Indemnitee has made such
request for indemnification. Upon making such request for indemnification, the
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in making any determination contrary to
such presumption. If the person or persons so empowered to make such
determination shall have failed to make the requested determination with respect
to indemnification within 30 days after receipt by the Company of such request,
a requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any Proceeding described in Sections 3 or 4
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself, (a) create a presumption that the
Indemnitee did not act in good faith and in a manner that the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of the Indemnitee to indemnification
except as may be provided herein.
10.Remedies of the Indemnitee in Cases of Determination not to Indemnify or to
pay Expenses. In the event that a determination is made that the Indemnitee is
not entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, the
Indemnitee shall be entitled to final adjudication in a court of competent
jurisdiction of entitlement to such indemnification or payment. Alternatively,
the Indemnitee, at the Indemnitee’s option, may seek an award in an arbitration
to be conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within 60 days following the
filing of the demand for arbitration. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. The determination in any such judicial proceeding or arbitration
shall be made de novo and the Indemnitee shall not be prejudiced by reason of a
determination (if so made) pursuant to Section 8 or 9 that the Indemnitee is not
entitled to indemnification. If a determination is made or deemed to have been
made pursuant to the terms of Section 8 or 9 that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by or on behalf of the Indemnitee in
connection with or in relation to such adjudication or award in arbitration
(including, but not limited to, any appellate Proceedings).
11.Non-Exclusivity. Indemnification and payment of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may now or in the future be entitled under any provision of the
Bylaws of the Company or other organizational documents of the Company, vote of
stockholders or resolution of directors, provision of law, agreement or
otherwise.
12.Expenses to Enforce Agreement. In the event that the Indemnitee is subject to
or intervenes in any Proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, the Indemnitee, if the Indemnitee prevails in whole or in part in
such action, shall be entitled to recover from the Company and shall be
indemnified by the Company against any actual Expenses incurred by the
Indemnitee.
13.Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director,
officer, employee, fiduciary or agent of the Company or is serving at the
request of the Company as a director, officer, employee, fiduciary or agent of
any other entity (including, but not limited to, another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise) and shall continue thereafter with respect to any
possible claims based on the fact that the Indemnitee was a director, officer,
employee, fiduciary or agent of the Company or was serving at the request of the
Company as a director, officer, employee, fiduciary or agent of any other entity
(including, but not limited to, another corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise). This Agreement shall be binding upon all successors and assigns of
the Company (including any transferee of all or substantially all its assets and
any successor by merger or operation of law) and shall inure to the benefit of
the heirs, personal representatives and estate of the Indemnitee.
14.Notification and Defense of Claim. Promptly after receipt by the Indemnitee
of notice of any Proceeding, the Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company in
writing of the commencement thereof; but the omission so to notify the Company
will not relieve it from any liability that it may have to the Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which the Indemnitee notifies the Company:
(a)    the Company shall be entitled to participate therein at its own expense;
and
(b)    except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to the Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by the Indemnitee in connection with the defense thereof
except as otherwise provided below. The Indemnitee shall have the right to
employ the Indemnitee’s own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such action, or (iii) the Company shall not within 15 days of
receipt of notice from the Indemnitee in fact have employed counsel to assume
the defense of the action, in each of which cases the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which the Indemnitee shall have made the conclusion
provided for in clause (ii) above; and
(c)    if the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify the Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding effected without the Company’s prior
written consent. The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on or disclosure obligation with respect
to the Indemnitee without the Indemnitee’s prior written consent. Neither the
Company nor the Indemnitee will unreasonably withhold its consent to any
proposed settlement.
15.Payment of Expenses. All Expenses incurred by the Indemnitee in advance of
the final disposition of any Proceeding shall be paid by the Company at the
request of the Indemnitee, each such payment to be made within seven days after
the receipt by the Company of a statement or statements from the Indemnitee
requesting such payment or payments from time to time, whether prior to or after
final disposition of such Proceeding. The Indemnitee’s entitlement to such
Expenses shall include those incurred in connection with any Proceeding by the
Indemnitee seeking a judgment in court or an adjudication or award in
arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall reasonably evidence the expenses
and costs incurred by the Indemnitee in connection therewith and shall include
or be accompanied by an undertaking, in substantially the form attached as
Exhibit A, by or on behalf of the Indemnitee to reimburse such amount if it is
finally determined, after all appeals by a court of competent jurisdiction, that
the Indemnitee is not entitled to be indemnified against such Expenses by the
Company as provided by this Agreement or otherwise. The payment of Expenses
shall be made without regard to the Indemnitee’s ability to repay the Expenses
and without regard to the Indemnitee’s ultimate entitlement to indemnification
under the other provisions of this Agreement. The payment of Expenses shall be
unsecured and interest-free.
16.Severability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to the Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and the Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.
17.Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
18.Definitions. For purposes of this Agreement:
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Board” means the Board of Directors of the Company.
“Bylaws” means the Bylaws of the Company, as may be amended from time to time
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than such Bylaws
permitted the Company to provide prior to such amendment).
“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company, as may be amended from time to time (but, in the case of any
such amendment, only to the extent that such amendment permits the Company to
provide broader indemnification rights than such Restated Certificate of
Incorporation permitted the Company to provide prior to such amendment).
“Change in Control” means the occurrence of any one of the following:
(a)any Person, including any “group”, as defined in Section 13(d)(3) of the
Exchange Act, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing a majority of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a Qualifying Business Combination
described in paragraph (c) below or who becomes such a Beneficial Owner as a
result of a change in ownership percentage resulting solely from an acquisition
of securities by the Company; or
(b)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director whose appointment or
election by the Board or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least 66-2/3% of the directors then
still in office who either were directors at the beginning of the period or
whose appointment, election or nomination for election was previously so
approved or recommended cease for any reason to constitute a majority of the
Board; or
(c)there is consummated a reorganization, merger or consolidation of the Company
with, or sale or other disposition of at least 80% of the assets of the Company
in one or a series of related transactions to, any other Person (a “Business
Combination”), other than a Business Combination that would result in the voting
securities of the Company outstanding immediately prior to such Business
Combination continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
more than 50% of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
Business Combination (a “Qualifying Business Combination”); or
(d)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale or disposition by the Company of all or substantially all the
Company’s assets to an entity, more than 50% of the combined voting power of the
outstanding securities of which is owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
“Corporate Status” means the status of a person who is or was a director,
officer, employee, fiduciary or agent of the Company or of any other entity
including, but not limited to, another corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the request of the Company.
“DGCL” means the Delaware General Corporation Law, as amended.
“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is being sought by
the Indemnitee.
“Expenses” includes, without limitation, expenses incurred in connection with
the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, court costs, transcript costs, attorneys’
fees, witness fees and expenses, fees and expenses of accountants and other
advisors, expert fees and expenses, duplication costs, printing and binding
costs, telephone charges, postage, delivery service fees, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 but shall not include the amount of judgments, fines or
penalties actually levied against the Indemnitee or amounts paid in settlement
by Indemnitee.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor statute.
“Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither currently is nor in the
past three years has been retained to represent: (a) the Company (or any
majority stockholder thereof) or the Indemnitee or any affiliate of either
thereof in any matter material to either such party, or (b) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s right to
indemnification under this Agreement. The Company agrees to pay the reasonable
fees of the Independent Counsel referred to above.
“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a trust, an estate or other entity or organization, including a
government or any department or agency thereof.
“Proceeding” includes any threatened, pending or completed investigation,
action, suit, arbitration, alternate dispute resolution, mechanism, inquiry,
administrative hearing or any other proceeding, whether brought by or in the
right of the Company or otherwise, against the Indemnitee, for which
indemnification is not prohibited under Sections 2(a), (b), (c) and (d) and
whether of a civil, criminal, administrative or investigative nature, including,
but not limited to, actions, suits or proceedings in which the Indemnitee may be
or may have been involved as a party or otherwise, by reason of the fact that
the Indemnitee is or was a director, officer, employee, fiduciary or agent of
the Company, or is or was serving, at the request of the Company, as a director,
officer, employee, fiduciary or agent of any other entity, including, but not
limited to, another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise, or by reason of
anything done or not done by the Indemnitee in any such capacity, whether or not
the Indemnitee is acting or serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement or advancement
of expenses can be provided under this Agreement.
19.Notices. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be given by registered or
certified mail, postage prepaid with return receipt requested, to the residence
of the Indemnitee at the address set forth in the Company records, or hand
delivered to the Indemnitee, in the case of notices to the Indemnitee.; and by
registered or certified mail, postage prepaid with return receipt requested to
the principal office of the Company, in the case of notices to the Company.
Notices to the Company shall not be effective unless given to the Company at
P.O. Box 14145, 2366 Bernville Road, Reading, PA 19605, Attention: Vice
President, General Counsel & Secretary.
20.Miscellaneous. %3. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts made
and to be performed in such state without giving effect to its principles of
conflicts of laws. The Company and the Indemnitee hereby irrevocably and
unconditionally: (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court and
not in any other state or federal court in the United States, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, and
(iii) waive, and agree not to plead or make, any claim that the Delaware Court
lacks venue or that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.
(a)    This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought need be produced as evidence of
the existence of this Agreement.
(b)    This Agreement shall not be deemed an employment contract between the
Company and the Indemnitee who is an officer of the Company.
(c)    Upon a payment to the Indemnitee under this Agreement, the Company shall
be subrogated to the extent of such payment to all the rights of the Indemnitee
to recover against any Person for such liability, and the Indemnitee shall
execute all documents and instruments required and shall take such other actions
as may be necessary to secure such rights, including the execution of such
documents as may be necessary for the Company to bring suit to enforce such
rights.
(d)    No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
(e)    The Company shall not be liable under this Agreement to make any payment
which is prohibited by applicable law, including, without limitation, (i) any
liability of the Indemnitee to the Company under the Exchange Act, including
under Section 16(b) of the Exchange Act, and (ii) if a final decision by a court
of competent jurisdiction determines that such payment is prohibited by
applicable law.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
ENERSYS


By:                                
    Name: David M. Shaffer
    Title: President & Chief Executive Officer


INDEMNITEE



Name:
Title:





EXHIBIT A


UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES


I, ___________________________________________________, agree to reimburse the
Company for all Expenses paid by the Company in connection with any Proceeding,
upon the terms and subject to the conditions set forth in Section 15 of the
Indemnification Agreement dated as of ____________, 20__, between the Company
and me (the defined terms herein being as defined in such agreement).




Signature ______________________________


Name:___________________________






1

